Citation Nr: 0612385	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for arthritis of the mid-
cervical spine, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to December 
1995; he also had an initial period of active duty for 
training (ACDUTRA) from June 23, 1986, to September 25, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that rating decision, the RO denied the 
veteran's claim for an increased rating for his service-
connected arthritis of the mid-cervical spine, then rated as 
10 percent disabling.  By a December 2005 rating action, the 
evaluation was increased from 10 percent disabling to 30 
percent disabling.  Although a higher rating was assigned, 
because the rating was less than the maximum benefit 
available, the issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2002.  The 
veteran's case was remanded to the RO for additional 
development in June 2003 and in August 2004.  The case is 
again before the Board for appellate review.


FINDING OF FACT

The veteran's arthritis of the mid-cervical spine has been 
manifested by pain productive of disability tantamount to 
severe limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for residuals of a cervical strain with 
degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5010-5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was initially granted service connection for 
arthritis of the mid-cervical spine in April 1996.  He was 
assigned a 10 percent disability rating.  The veteran's 
disability rating was increased to 30 percent by way of a 
rating decision dated in December 2005.  

Outpatient treatment reports dated from November 1998 to June 
2001 were associated with the claims file.  In November 1998 
the veteran reported neck soreness and aching.  He said that 
one or two days a week he developed headache radiating from 
the neck.  His neck pain was noted to be stable and 
unrelieved with Motrin.  The veteran was seen in the 
neurology clinic for neck pains and headache in November 
1999.  The examiner noted that in September 1999 the veteran 
noticed numbness in the left and right upper extremities.  In 
October he was noted to have developed severe neck pain 
followed by weakness in all four limbs which rendered him 
unable to walk.  A magnetic resonance imaging (MRI) obtained 
in October revealed a spinal lesion at about T1 that was 
thought to be a syrinx.  He subsequently developed severe 
muscle spasms and slowly recovered his strength.  His 
examination showed near-normal muscle strength throughout but 
impairment of sensation in a cape with a lower level at about 
C6.  In his hands, his little fingers had better sensation 
than his thumbs.  He complained of numbness of both anterior 
thighs.  His reflexes were increased especially in his lower 
limbs.  The veteran was able to hop on either foot and stand 
on his toes and heels.  Cranial nerves were normal.  MRI 
scans showed abnormal signal in the spinal cord at about T1.  
His cerebellar tonsils were at the foramen magnum.  He was 
noted to be bothered by neck pain and was prescribed 
amitriptyline and tolmetin.  

Associated with the claims file are private treatment records 
dated in October 1999 from Lake Hospital System.  The veteran 
was admitted for a period of four days for spastic 
quadriparesis of unknown etiology, a small cervical cord 
syrinx and anxiety.  Upon being admitted, examination 
revealed that the veteran was alert and oriented.  He did not 
appear to be in distress.  Motor examination revealed 
spasticity in the upper and lower extremities.  Motion power 
was diminished, grade I-II proximally, grade I distally, both 
in upper and lower extremities.  Sensory examination was 
nondermatomal.  Posterior column function was intact.  The 
veteran underwent an MRI of the head, neck and thoracic 
region which revealed degenerative signal changes within the 
C5-6 and C6-7 discs.  A small syrinx was seen within the 
cervical spinal cord which extended from C6 to the C7-T1 disc 
space.  A mild generalize disc bulge was seen at C6-7.  Mild 
degenerative changes were seen involving the facet joints 
bilaterally.  The findings did not result in significant 
spinal canal or neural foraminal stenosis per the examiner.  
The examiner noted that it was an essentially negative MRI of 
the thoracic spine.  A spinal tap was accomplished and the 
cerebrospinal fluid was investigated with multiple modality 
all of which were negative.  The veteran received an epidural 
blood patch for headaches following the spinal tap.  

Also associated with the claims file are private treatment 
records from Cleveland Clinic dated from November 1999 to 
January 2000.  In November 1999 the veteran reported neck 
pain and numbness of the arms.  An MRI of the brain 
accomplished in December 1999 revealed very mild ectopia 
which was noted to be a normal variation.  Also in December 
1999, the veteran was noted to have a Chiari malformation.  
Neck pain, migraine headaches, and numbness of his hands were 
reported.  The veteran was noted to have had multiple 
instances of head and neck trauma.  Examination revealed 
tender upper cervical spine and inconsistent sensory 
examination with some areas of upper extremity decreased 
sensation especially at C8-T1, vibration decreased in thumb, 
and some decrease in left and right toes.  Reflexes were 
brisk and normal including fingers.  An MRI showed syrinx at 
the C7 vertebral level.  The examiner concluded that he could 
not explain the profusion of the veteran's symptoms but that 
they were most likely related to Chiari and syrinx.  A 
decompression was recommended.  The veteran underwent a 
subocciptal craniectomy with C1 laminectomy and Duragen 
duraplasty in January 2000.  Physical examination performed 
prior to surgery revealed that the veteran was awake, alert 
and oriented in three spheres with normal gait.  Cranial 
nerves II-XII were intact and muscle strength was 5/5 in all 
groups.  Reflexes were two plus and symmetric.  MRI of the 
cervical spine showed cervical syrinx with Chiari 
malformation.  The veteran was discharged three days after 
surgery.  In February 2000 the veteran was seen for a check 
up following suboccipital decompression.  He said his neck 
was occasionally sore but improving and that the numbness in 
his hands and fingers and headaches had resolved.  

The veteran was afforded a VA examination in January 2000.  
The examiner noted that the veteran had undergone 
decompression and spinal surgery for Arnold-Chiari 
malformation three weeks prior to the examination.  Six 
months prior to surgery, the veteran had neck pain, headache 
pain, arm and leg pain, and some paresthesia and weakness.  
Following surgery, the veteran was noted to be recovering 
well.  The paresthesia in his hands was noted to be 
resolving.  The veteran reported some weakness into his legs.  
The neck pain was better following surgery, but he still had 
stiffness and soreness.  Physical examination revealed a 
well-healed scar over the veteran's skull and upper cervical 
spine.  The veteran reported some tenderness, soreness, and 
pain and a lot of pain and stiffness with motion.  He was 
able to rotate 30 degrees to the right and left and extend 20 
to 30 degrees, guarded with stiffness and pain.  X-rays 
revealed early minimal degenerative arthritic changes of the 
bodies of C5 and C6.  Neurologically he was noted to have 
good sensation and good strength in the upper and lower 
extremities.  He was able to toe walk and heel walk.  He was 
diagnosed with cervical strain and postoperative Arnold-
Chiari malformation.  

The veteran was afforded a VA neurological examination in 
March 2000.  Prior to surgery for Arnold-Chiari malformation, 
the veteran reported numbness from the knees down when 
running.  He also reported increasing migraine headaches 
leading up to his surgery in January 2000.  The veteran 
reported that he underwent an MRI which revealed a syrinx.  
The examiner noted that there were no studies available for 
his review.  Physical examination revealed that the veteran 
was alert and oriented in three spheres.  Head, eyes, ears, 
nose and throat were normocephalic and atraumatic.  Cranial 
nerves II-XII showed that the pupils were equal, round, and 
reactive to light.  Extraocular movements were intact.  There 
was no nystagmus noted.  Visual fields were noted to be full.  
Motor examination was 5/5 in all extremities.  There was no 
drift or orbiting.  Tone was normal.  Coordination was normal 
finger-to-nose and heel-to-shin.  Deep tendon reflexes were 
three plus in both upper and lower extremities with non-
sustained two to three beat clonus in bilateral lower 
extremities but negative Hoffman's sign in the upper 
extremities bilaterally.  Toes were noted to be downgoing.  
Sensory examination revealed patchy decrease in pinprick in 
the lower extremities.  Gait was normal.  Heel, toe, and 
tandem walk were normal.  The examiner said that the 
veteran's Arnold-Chiari, a congenital disorder, was more than 
likely responsible for the numbness the veteran felt on 
running.  Mild degenerative joint disease caused neck pain 
and may have contributed to migraine headaches the veteran 
reported experiencing.  The examiner also said that the 
residual signs of the Chiari formation surgery showed 
increased reflexes.  He said the veteran experienced 
hyperreflexia affecting both the upper and lower extremities 
but the veteran's toes were downgoing and the patchy sensory 
deficits in the lower extremities were probably more likely 
than not due to the syrinx that was found on MRI.  

The veteran testified before a Decision Review Officer (DRO) 
at the RO in May 2001.  The veteran reported that he began 
having neurological manifestations because his spinal cord 
was compressed into the hole at the bottom of his skull.  He 
reported that he underwent a surgical procedure to correct 
the problem.  He said the [March 2000] VA examiner said that 
the problem was congenital but his private physician was 
unsure of the etiology but assumed it was a congenital 
defect.  The veteran described numbness in his extremities 
and muscle spasms while he was in service especially after 
running.  

A letter dated in June 2001 from W. Bingaman, M.D., was 
associated with the claims file.  Dr. Bingaman reported that 
the veteran presented to the outpatient neurosurgery clinic 
with complaints of neck pain radiating to his shoulders, 
headaches, and decreased strength and dexterity in his hands.  
He said the veteran's symptoms progressed to quadriparesis 
for which he was hospitalized.  An MRI revealed a cervical 
syrinx which was described as a dilation of the central canal 
of the spinal cord caused by increased pressure communicated 
from the fourth ventricle through the obex to the spinal 
cord.  Dr. Bingaman said that based on the veteran's 
symptomatology and MRI findings, the veteran was diagnosed 
with Arnold-Chiari malformation which he noted was a 
congenital defect.  Dr. Bingaman said that physical activity 
and trauma to the head and neck may exacerbate symptoms but 
do not usually cause the Chiari malformation.  Surgery was 
recommended and the veteran underwent a suboccipital 
craniotomy, C1-C2 laminectomy with plugging of the obex.  

The veteran was afforded a Board hearing in March 2002.  The 
veteran described feeling numbness in his legs and muscle 
spasms in his neck in service.  He reported that he was not 
working because of his neck problems.  He said he was unsure 
if he would go back to work.  He reported that he still got 
muscle spasms in his neck and that he took different 
medications to alleviate his symptoms.  He reported that he 
took pain pills and muscle relaxers to sleep and he usually 
did not sleep more than an hour without waking up from muscle 
spasms.  He said he had pain on turning his head.  He said he 
was unable to distinguish whether his neck pain was from 
arthritis or Chiari malformation.  He said he had not worked 
for the past two weeks and would be on medical leave for 
another four weeks before he went back to work because of 
daily pain and high doses of medication.  He reported 
numbness in his arms, fingers, and shoulders and muscle 
spasms in his shoulders.  

The veteran's was afforded a VA examination in April 2003.  
The veteran reported persistent neck pain since surgery for 
an Arnold-Chiari malformation.  He reported soreness, 
tenderness, stiffness in his neck, and headache pain.  He 
said he had pain, soreness, and tenderness that went into his 
arms and hands with occasional numbness and tingling.  He 
said that this was a chronic problem but that repetitive use 
and weather changes aggravated the symptoms.  He reported arm 
and hand pain and paresthesia.  He said he was able to do 
normal daily activity.  Physical examination revealed that 
the veteran ambulated without aid or assistance.  Examination 
of the neck showed a well-healed laminectomy scar on the 
upper cervical spine.  The veteran had some soreness and 
tenderness to palpation and muscle soreness across the 
cervical spine.  He was able to rotate 35 degrees right and 
left, and flex and extend 30 degrees limited by pain.  The 
examiner diagnosed the veteran with postoperative cervical 
laminectomy.  He said the veteran had excessive 
incoordination, fatigability, pain on movement, and weakness 
due to the limited motion of his neck.  

The veteran was afforded a VA neurological examination in May 
2003. Physical examination revealed full range of motion in 
the lumbosacral spine without low back pain.  He had straight 
leg raising in the supine position to 90 degrees without low 
back pain.  The examiner said the veteran had some limitation 
of motion of the cervical spine in that he could not flex far 
enough to put his chin on his chest and he could only extend 
30 degrees.  Right and left lateral flexion were to 30 
degrees and the veteran was able to turn his head to the 
right only 45 degrees.  In each of the movements the veteran 
developed posterior neck pain at the extremes of movement.  
Left lateral rotation was to 60 degrees with no pain.  Neck 
compression test was negative and lumbar spine compression 
test was negative.  On neurological examination cranial 
nerves II-XII were intact.  Romberg's test was negative.  The 
veteran was able to balance on either foot and tandem walk 
normally.  Deep tendon reflexes were two plus in the upper 
extremities, three plus at the knees, and four plus at the 
ankles.  There was one beat of clonus bilaterally.  Toes were 
downgoing on Babinski test.  Strength in the distal muscle 
groups of the upper and lower extremities was 5/5.  Sensation 
was normal distally in the upper and lower extremities to the 
modalities of two-point discrimination, light touch, 
vibration, and position.  There was a cape of pin anesthesia 
over the shoulders in the distribution of C7 and T1 that 
extended down to include the fourth and fifth fingers.  X-
rays showed minimal degenerative arthritic changes of the 
bodies of C5 and C6.  The examiner diagnosed the veteran with 
degenerative disc disease of the cervical spine and 
syringomyelia of the lower cervical spine.  He noted that the 
veteran's headaches subsided after his surgery but that the 
veteran still experienced limitation of cervical spine 
movement associated with pain that extended from the back of 
his neck down the thoracic spine.  The examiner said that 
examination revealed no abnormal neurological findings other 
than a hanging pin deficit in the C8 distribution and one 
beat of ankle clonus bilaterally.  He said the hanging pin 
deficit was due to a syrinx found on MRI.  He noted that the 
syrinx could be congenital.  He said the veteran was unable 
to work for a full day due to severe neck pain.  He said the 
veteran's cervical spine pain could not be attributed to 
syringomyelia and was not adequately explained by the mild 
degenerative disc disease.

The veteran was afforded a VA examination in April 2005.  The 
examiner said that veteran was able to do normal daily 
activities and that he was not on any medication.  Physical 
examination revealed that the veteran ambulated independently 
without aides or assistance.  Examination of the neck 
revealed a well-healed scar posteriorly.  The veteran had 
tenderness, soreness, and pain to palpation.  Pain and 
tenderness was noted over the paraspinous and trapezius 
muscles around the neck and between the shoulders.  The 
veteran had some spasm in those areas.  Range of motion was 
not affected by body habitus.  Range of motion was limited.  
The veteran could forward flex 30 degrees, extend 25 degrees, 
right and left lateral bend 25 degrees, right rotate 55 
degrees, and left rotate 45 degrees with pain throughout the 
range of motion.  Neurologically, reflexes were two plus and 
equal at the elbow.  The veteran had normal strength in both 
upper extremities.  He had some diminished sensation over the 
little finger of both hands.  No muscle atrophy was noted or 
identified.  Repetitive use caused increase in ache and pain, 
soreness, tenderness, and fatigability but no change was 
noted during the examination.  X-rays of the cervical spine 
documented that the veteran had arthritis of the cervical 
spine.  

The veteran was afforded a VA neurological examination in 
April 2005.  The veteran reported using non-steroidal anti-
inflammatory drugs for his neck pain.  He reported that he 
used a step stool or ladder to avoid looking up while working 
as a carpenter.  He said he had to leave the worksite early 
three or four times a month.  Physical examination revealed 
no compression tenderness and full range of motion (except 
right rotation and extension were limited to 30 degrees) with 
muscle pulling sensation in all movements and "lightning 
bolt" pain radiating to the occiput at 15-30 degrees of 
extension, unchanged on repetition.  Neurological examination 
revealed that cranial nerves II-XII were intact (except I/IV 
hypertensive retinopathy), no tremor or dysmetria.  Romberg's 
test was negative.  The veteran was able to balance on either 
foot and tandem walk.  Deep tendon reflexes were three plus 
throughout with one to two beats of clonus bilaterally and 
downgoing toes on Babinski's test.  Motor was 5/5 in all 
distal muscle groups of upper and lower extremities.  Sensory 
was noted to be intact distally in the upper and lower 
extremities to two-point discrimination, vibration, and 
position except that two point discrimination was decreased 
to 1.5 centimeters in the right fifth finger tip and absent 
in the left fifth finger tip associated with decreased 
position sense.  The examiner noted that the examination was 
unchanged from the May 2003 neurological examination.  A July 
2003 magnetic resonance imaging revealed postoperative 
changes compatible with clinical history of occipitocervical 
decompression for borderline Chiari I malformation, a small 
pseudomeningocoele posterior to the inferior cerebellum 
extending to the C1 level, small syrinx within the cervical 
cord extending from C6 through C7 levels, and mild posterior 
osteophyte/disc complex at the C6-C7 level.  The examiner 
diagnosed the veteran with Chiari I malformation status post 
decompression, syringomyelia secondary to Chiari I 
malformation, and degenerative disc disease.  The examiner 
opined that the veteran has a Chiari I malformation with an 
associated syrinx at C6-7 affecting hand sensation.  
Decompression performed in 2000 arrested progress of the 
disease and some pre-operative abnormalities were reversed.  
Only minimal evidence of spasticity remained (rare 
circumduction of the right lower extremity if he walked fast 
and un-sustained ankle clonus on examination).  Most of the 
veteran's neck pain and head pain remitted but the veteran 
was unable to do overhead work without precipitating neck 
pains associated with increased hand numbness.  The examiner 
noted that the symptom could be due to the small post-
operative pseudomeningocoele, a common but treatable side 
effect of the type of surgery he received.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.

In this case the veteran's cervical spine disability was 
initially rated under Diagnostic Code 5010-5290.  38 C.F.R. § 
4.71a (2002).  The veteran is currently evaluated as 30 
percent disabling pursuant to Diagnostic Code 5242.  38 
C.F.R. § 4.71a (2005).  Diagnostic Code 5242 was not in 
effect during the time period referenced above and thus the 
Board will analyze the veteran's claim under Diagnostic Code 
5010-5290.  Diagnostic Code 5010 provides that arthritis due 
to trauma established by x-ray findings will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5290 provides for evaluation based upon limitation of 
cervical spine motion.  A 30 percent disability evaluation is 
warranted for severe limitation of motion.  The 30 percent 
level is the maximum rating available for disability due to 
limitation of cervical spine motion.  Thus, a higher rating 
is not possible under Diagnostic Code 5290.

The Board has considered all potentially applicable 
diagnostic codes in an effort to ensure accurate coordination 
of the rating assigned with the impairment of function 
identified within the record.  See 38 C.F.R. § 4.21 (2005).  
In this regard, the evidence of record fails to document 
findings of a fractured cervical vertebra to support 
consideration of an increased rating under Diagnostic Code 
5285.  Further, there is no evidence of cervical spine 
ankylosis to warrant consideration of an increased rating 
under either Diagnostic Code 5286 or Diagnostic Code 5287.  
38 C.F.R. § 4.71a.

The Board has also considered whether an increased rating is 
appropriate under Diagnostic Code 5293 for intervertebral 
disc syndrome (IVDS).  Under Diagnostic Code 5293 a 20 
percent evaluation is for application for moderate recurring 
attacks of IVDS.  A 40 percent evaluation is for application 
when there is severe IVDS with intermittent relief.  A 60 
percent evaluation is for application when there is 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).
However, the RO found no evidence of IVDS at the time of the 
April 2000 rating decision, and service connection has not 
been awarded for any disc disease.  The veteran was diagnosed 
with cervical strain at the January 2000 VA examination and 
degenerative joint disease at the March 2000 VA neurological 
examination.  The Board notes that the veteran's service-
connected disability has also been described as mild 
degenerative disc disease.  

In June 2001 Dr. Bingaman reported that the veteran presented 
to the outpatient neurosurgery clinic with complaints of neck 
pain radiating to his shoulders, headaches, and decreased 
strength and dexterity in his hands.  He said the veteran's 
symptoms progressed to quadriparesis for which he was 
hospitalized in October 1999.  An MRI revealed a cervical 
syrinx which was described as a dilation of the central canal 
of the spinal cord caused by increased pressure communicated 
from the fourth ventricle through the obex to the spinal 
cord.  Dr. Bingaman said that based on the veteran's 
symptomatology and MRI findings, the veteran was diagnosed 
with Arnold-Chiari malformation which he noted was a 
congenital defect.  The March 2000 VA neurologist has opined 
that numbness the veteran felt on running was more likely 
than not related to Arnold-Chiari malformation which was a 
congenital disorder.  His degenerative joint disease was 
described as mild at the time of his March 2000 neurological 
examination.  Accordingly, there is no basis to consider the 
veteran's claim for an increased rating under Diagnostic Code 
5293.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Nevertheless, as noted 
above, the veteran is not service connected for disc disease, 
and symptoms due to Arnold-Chiari malformation that have 
neurologic manifestations have not been service connected.  
Consequently, a rating under these criteria is not warranted.

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 5239 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine.  A 50 percent evaluation will 
be assigned where there is evidence of unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
will be assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical spine.  In regard to the 
cervical spine, a full range of motion for forward flexion is 
45 degrees, backward extension is to 45 degrees, left and 
right lateral flexion is to 45 degrees, and left and right 
rotation is to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V 
(2005).  The normal combined ranges of motion for the 
cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a (2005), 
Note (2).

As already noted, a VA neurologist in April 2005 opined that 
the veteran's Chiari I malformation with an associated syrinx 
at C6-7 affected his hand sensation.  He said only minimal 
evidence of spasticity remained.  He said the veteran was 
unable to do overhead work without precipitating neck pain 
and increased hand numbness.  He concluded that this symptom 
might have been due to the small post-operative 
pseudomeningocoele which was a common but treatable side 
effect of the decompression surgery the veteran underwent in 
2000.  This has not been service connected or otherwise 
treated as part of the service-connected disability.  
Therefore the veteran is not entitled to a separate 
neurological evaluation.  

In evaluating the veteran's cervical spine disability in 
light of the new criteria, the Board finds that there is no 
basis for an increased rating.  There is no evidence of 
unfavorable ankylosis of the entire cervical spine, or for 
that matter, any ankylosis of the cervical spine, to satisfy 
the criteria for a 40 percent rating.  The veteran does have 
a decreased range of motion, rated as severe under the prior 
rating criteria. However, his limitation of motion, absent 
evidence of ankylosis is insufficient to justify an increased 
rating under the latest rating criteria.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In this case, the veteran has complained of pain in his neck 
with associated numbness in his hands when working above his 
head.  At those times, he claims that he is unable to 
continue working.  Objectively, the veteran has been noted to 
have limitation of motion with pain as recorded in the VA 
examination reports and outpatient treatment records.  The 
May 2003 VA examiner said the veteran had excessive 
incoordination, fatigability, pain on movement and weakness 
due to the limited motion of his neck.

The veteran's complaint of pain and excessive incoordination, 
fatigability, and weakness due to the limited motion of his 
neck is contemplated in his current 30 percent disability.  
There is no objective clinical indication that the veteran's 
symptoms result in functional limitation to a degree that 
would support a rating in excess of the current 30 percent 
disability rating under Diagnostic Codes 5003-5290, or 
Diagnostic Code 5242, or any other possibly applicable spinal 
disability diagnostic code.

In reaching this conclusion, the Board has carefully 
considered the veteran's reports of flare-ups caused by 
increased activity or sudden neck movements.  However, given 
the lack of objective evidence showing that the veteran's 
service-connected problems, including functional limitations 
caused by pain, cause him more difficulty than the disability 
contemplated by severe limitation of cervical spine motion, 
the Board finds that an increased rating based upon these 
exacerbations in his symptoms is not warranted.  See DeLuca, 
supra.  In fact, 38 C.F.R. § 4.1 provides that "the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
Additionally, there is nothing unusual about the veteran's 
symptoms that warrant consideration of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (2005).

Accordingly, in view of the above, entitlement to an 
increased disability evaluation for residuals of a cervical 
strain with degenerative joint disease is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
arthritis of the mid-cervical spine.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
September 2003.  The veteran was informed that he should 
obtain and provide copies of treatment records, unless he 
desired the RO's assistance in that endeavor.  The RO 
informed the veteran that the evidence must show that his 
service-connected disability had worsened.  The RO also 
informed the veteran of the status of his claim.  The RO 
notified the veteran of the evidence/information required to 
substantiate his claim for an increased rating again in 
August 2004.  The veteran was informed that he should obtain 
and provide copies of treatment records, unless he desired 
the RO's assistance in that endeavor.  The RO informed the 
veteran that the evidence must show that his service-
connected disability had worsened.  He was also informed of 
the status of his claim.  Finally, the RO wrote the veteran 
in February 2005 and informed him of the status of his claim.  
The RO informed the veteran that the evidence must show that 
his service-connected disability had worsened and that he 
should obtain and provide copies of treatment records, unless 
he desired the RO's assistance in that endeavor.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, while no notice was 
provided as to the potential award of an effective date, see 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), such an issue is not now before the Board and 
therefore need not be remanded.)  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA and private 
treatment records were obtained and associated with the 
claims file.  The veteran was afforded several VA 
examinations as noted above.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran and his claim for a higher 
rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).  


ORDER

Entitlement to an increased rating for arthritis of the mid-
cervical spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


